Citation Nr: 0633486	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  98-00 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for residuals of lead, 
carbon tetrachloride poisoning and other toxic exposure, to 
include chronic fatigue syndrome (CFS).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from February 1973 to June 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The veteran testified at a videoconference hearing before a 
Veterans Law Judge (VLJ) of the Board in August 2002.  The 
veteran was informed in August 2006 that the VLJ that 
presided over his videoconference hearing was no longer 
employed by the Board and, so, he had a right to another 
hearing conducted by a VLJ who will ultimately decide his 
appeal.  The veteran responded that he did not desire another 
hearing.  

The Board requested that an independent medical expert (IME) 
provide a medical opinion on an unresolved and complex 
medical matter in the case.  In January 2005 the Board 
received the requested IME opinion and a copy of the opinion 
was provided to the veteran in April 2005.  


FINDING OF FACT

The competent and probative medical evidence of record does 
not demonstrate that the veteran currently has residuals of 
lead and carbon tetrachloride poisoning or other toxic 
exposure, to include CFS, due to any incident of active 
military service.  




CONCLUSION OF LAW

Residuals of lead and carbon tetrachloride poisoning or 
exposure, to include CFS, were not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 7109 (West 
2002); 38 C.F.R. §§ 3.303, 20.901(d), 20.903(a) (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the VCAA notice did not cite the law and regulations 
governing effective dates but, despite this, the Board finds 
no prejudice.  If such a service connection claim is denied, 
the effective date matter is moot but if it were granted then 
this matter would be initially addressed by the RO.  The same 
is true as to the law and regulations governing the 
assignment of disability ratings.  So, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).   

Pre-Adjudication Notice Required

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  

The RO provided the veteran with post-adjudication VCAA 
notice by letters dated in November 2000 and September 2001 
of the evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
also notified that VA would obtain service records, VA 
records, and records from other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtaining private medical records on his behalf.  

To the extent that the 38 C.F.R. § 3.159 notice came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However, preadjudication notice was not 
possible because the VCAA was enacted after the issuance of 
the rating decision.  

However, the action of the AOJ described above cured any 
procedural defect because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims as he had the opportunity to submit additional 
argument, which he did, and evidence, and to address the 
issues at the August 2002 videoconference.  

For these reasons, the veteran has not been prejudiced by 
timing of the 38 C.F.R. § 3.159 notice.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  Here, the veteran's service 
medical records (SMRs) and service personnel records are on 
file.  Also, his VA and private clinical records are 
associated with the claim file.  Moreover, he was provided 
with a complete copy of his claim file in August 2000.  

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Background

At the August 2002 videoconference hearing, the veteran and 
his representative submitted a July 2002 statement from Dr. 
Heitsch and an article from the Internet on 
Trichloroethylene.  The veteran testified that he had CFS and 
Multiple Chemical Sensitivities syndrome (MCS) due to 
soldering electronic equipment during service when he held 
solder in his mouth.  See August 2002 Hearing Transcript, 
page 3.  After a year of this, he passed out when he sat up 
and had convulsions for which he was evaluated and had an 
upper gastrointestinal (UGI) X-ray series.  He stated that 
these service medical record (SMRs) were now missing.  When 
he quit holding solder in his mouth, the symptoms 
disappeared.  He did not realized he had had lead poisoning 
until he saw a television program in 1990 about that subject 
and after researching the matter he discovered that a primary 
symptom of lead poisoning is chronic fatigue.  Thereafter, he 
developed debilitating conditions, including chronic fatigue 
and diminished cognitive capacity.  His MCS became 
debilitating in about 1996 but physicians told him that it 
was depression.  Id. at page 4.  He discovered that 
trichloroethylene not only caused kidney damage but also 
damaged the central nervous system.  He cited information in 
an article about Trichloroethylene he had found on the 
Internet.  Id. at page 5.  He made reference to a letter from 
a co-worker and supervisor verifying his inservice exposure 
to trichloroethylene.  Id. at page 6.  He felt that his 
symptoms from MCS and CFS were debilitating fatigue, 
cognitive dysfunction, GI problems, muscle and joint aches, 
depression, memory problems, dizziness, tinnitus, and airway 
irritability.  Id. at page 8.  He had applied for Social 
Security Administration (SSA) disability benefits but had 
been rejected in March 1997.  Id. at page 9.  

A January 1973 private physician's statement associated with 
the veteran's SMRs shows that he had gastritis.  The January 
1973 service entrance examination and adjunct medical history 
questionnaire show that he had indigestion from gastritis but 
that ulcers had not been radiologically documented.  

The veteran was hospitalized for vasodepression syncope in 
December 1975 after passing out.  When again evaluated in 
March 1976 it was noted that the episodes in December 1975 
had been accompanied by shaking of his body.  There was an 
impression of a nervous stomach.  An EEG was normal and it 
was doubted that he had a seizure disorder.  A UGI X-ray 
series revealed an irritable duodenal bulb but no ulcer.  

A medical history questionnaire in conjunction with service 
discharge note that after an evaluation for two episodes of 
fainting, a follow-up evaluation had been within normal 
limits and there were no defects found and no recurrence.  

Student Health records from Oregon State University reflect 
that in January 1995 the veteran complained of cyclic 
fatigue, usually first noted with decreased stamina during 
physical workouts.  He felt that he had winter depressive 
symptoms and had treated himself with light therapy after he 
had obtained information on the subject.  He also felt that 
in the late 1970s he had had acute lead toxicity from chewing 
on solder during service and this self-diagnosis was made 
after seeing a television show in lead poisoning.  The 
symptoms had spontaneously resolved when he stopped chewing 
on solder.  He was under stress because he was on academic 
probation but he felt that the stress did not fully explain 
his fatigue and other symptoms.  There was an impression of 
chronic cyclic fatigue.  Later that month, it was noted that 
there was a possibility that his problems were stress or 
depression related versus being physiological in origin.  In 
March 1995 depression was noted.  In September 1996 he 
requested information on lead toxicity.  He had had 
intermittent chronic fatigue and when he thought about his 
symptoms he felt that he had had some difficulty with memory 
loss and concentration.  He had recently read a book on heavy 
metal toxicity and desired an evaluation for it.  A 
chiropractor, U. Honeyman, had tested him for allergies and 
he was found to be allergic only to milk.  

U. Honeyman stated in September 1996 that after obtaining a 
thorough clinical history it was felt that the veteran had 
occupationally induced lead toxicity.  He had several 
symptoms consistent with lead toxicity, including a history 
of dizziness, current chronic fatigue, cognitive 
difficulties, and personality changes.  

U. Honeyman stated in May 1997 that the veteran's diagnosis 
was CFS.  U. Honeyman opined that CFS was the direct result 
of inservice exposure to carbon tetrachloride and lead 
solder, as well as drinking water from the Willamette River 
which contained elevated levels of arsenic, cadmium, mercury, 
and nickel which were known to impair immune and liver 
function.  The chiropractor added that these disorders were 
often seen in those with CFS.  An April 1997 hair analysis 
showed global deficiencies of nutrient elements and 
elevations of several toxic elements.  The only way to reduce 
the toxic burden on his metabolism was by chelation.  Further 
testing was advised.  

The veteran has submitted a medical article entitled Toxic 
Metal Syndrome.  

In a December 1997 statement from a service comrade the 
veteran's duties during service were explained, including his 
exposure to trichloroethylene.  

On VA psychiatric examination in March 1998 the veteran was 
insistent that his symptoms were due to physical problems.  
He had a preservice history of opiate use.  The diagnosis was 
major depressive episode "which, if an adequate medical 
diagnosis is supplied for which depression is one of the 
symptoms, may be labelled depression due to a medical 
condition."  It was noted that CFS was not a psychological 
diagnosis nor was lead poisoning.  

On VA CFS examination in March 1998 it was noted that there 
had never been a diagnosis of any lead poisoning or any 
hepatic disorders associated with carbon tetrachloride, and 
in the veteran's case the onset of symptoms would have been 
at least 11 years after his last date of exposure to lead and 
carbon tetrachloride.  He had no apparent motor or sensory 
deficits.  No diagnosis was rendered.  However, a July 1998 
addendum noted that after his neuropsychiatric evaluation and 
the results of laboratory tests, the neuropsychiatric 
assessment would indicate a somatoform disorder rather than 
any type of chemical poisoning.  It was further noted that he 
was consistently unhappy with this type of evaluation because 
it did not give him what he desired.  

On a July 1998 VA neuropsychiatric examination it was noted 
that from 1976 to 1990 the veteran had had no symptoms of 
fatigue or cognitive impairment and the veteran suggested 
that this period of quietude was "normal" for lead 
poisoning.  He had completed his Bachelor's degree after 
being a full-time student from 1993 to 1997.  It was 
concluded that psychological testing revealed that those with 
similar results converted psychological problems into somatic 
complaints and the tenuousness of the defenses might be 
readily apparent to everyone but the patient.  Such patients 
describe themselves as being tired, inefficient, and 
lethargic and saw themselves as being treated unfairly by 
life.  The diagnoses were a provisional somatoform disorder, 
not otherwise specified; episodic major depressive disorder; 
narcissistic personality traits; and, by report, fatigue and 
exposure to lead.  

A June 1999 report from The Corvallis Clinic noted that when 
seen in 1996 for difficulty concentrating the veteran had a 
number of psychological overlays and had been seen by a 
psychiatrist and given medication.  The diagnoses included 
chronic fatigue and attention deficit disorder.  

Dr. Smolen conducted a psychiatric evaluation of the veteran 
in June 1999, noting that the veteran complained chiefly of 
symptom of CFS and fibromyalgia.  The onset of his CFS was 
when it started to interfere with his last two (2) years of 
college education, which he finished in December 1996.  A 
chiropractor had diagnosed food allergies.  CFS had been 
diagnosed three (3) years ago.  His symptoms of CFS and 
fibromyalgia began in 1990 or 1991.  After a mental status 
evaluation the diagnoses were rule out paranoid 
schizophrenia; mood disorder due to CFS; attention deficit 
disorder, as self-reported; personality disorder, not 
otherwise specified, with antisocial traits; CFS, 
fibromyalgia, and food allergies.  It was suspected that the 
veteran was paranoid schizophrenic but he did not admit to 
having overt psychotic symptoms.  

In June 1999 K. W., a chiropractor, stated that she was 
treating the veteran for, in part, extreme fatigue, exercise 
intolerance, concentration and memory problems, and 
fibromyalgia which had been increasing for the last six (6) 
years.  His history was unremarkable except for chronic 
exposure to trichloroethylene and to lead solder during 
military service, at which time he had fainting spells 
(syncope) or seizures.  Trichloroethylene was known to cause 
neurological and cognitive problems, gastrointestinal 
changes, and liver damage.  Lead exposure was well known to 
cause cognitive dysfunction, neurological problems, and pain.  
It was opined that the inservice exposure was the direct 
cause of the veteran's medical problems while in the military 
as well as his present condition.  

In September 2000 Dr. Dart stated that the veteran had 
complex allergy problems.  He was on a restricted diet 
because he was allergic to multiple foods.  He had severe 
hypersensitivity reactions to multiple chemical fumes, 
sometimes referred to as MCS.  He had seen the veteran since 
August 1999.  Also, he continued to have a baseline of severe 
chronic fatigue.  It was reported that the veteran had a 
history of inservice toxic exposures.  Those with MCS 
syndrome had a history of chronic exposures to chemical 
toxins as a predisposing factor in the onset of their 
illness.  Solvents, e.g., trichloroethylene, were neurotoxic 
and lipotrophic and it was possible to build up a body burden 
of these over time and such an accumulation could definitely 
be a major predisposing factor for the later onset of MCS 
syndrome.  

Dr. Dart stated that the veteran's inservice toxic exposure 
was significant and lengthy and it was likely that he 
accumulated trichloroethylene in his system and it was 
possible that he was still affected by such accumulated 
solvents which could be a major contributing factor in his 
current disability.  Given his history, it was more likely 
than not that the exposure to solvents inservice was a 
significant contributing factor in his current medical 
condition.  His history was not significant for major 
exposure to solvents in other settings than his service-
connected exposure.  Thus, it was opined that it was at least 
as likely as not that if he had not experienced this 
inservice solvent exposure he would not have crashed into a 
disabling case of MCS at a later point in time.  It was 
therefore reasonable to consider his current disability to be 
service-connected in this regard.  

On VA general medical examination in November 2000 it was 
noted that the veteran had a college degree in mechanical 
engineering.  The diagnoses were somatoform disorder with 
perceived sensitivity to multiple man-made chemicals chronic 
fatigue; and social isolation.  No further testing was 
performed for exposure to lead to carbon tetrachloride 
because in the past there was no evidence of systemic illness 
due to these exposures.  

In the July 2002 statement from Dr. Heitsch it was stated 
that the veteran had CFS and multiple chemical sensitivities 
which in that physician's medical judgment was "as likely as 
not secondary to [the veteran's] exposure to toxins during 
his military service."  

In January 2005 the IME stated that:

As you have requested, I have reviewed the file 
of [the veteran].  I have searched the 
computerized medical literature for information 
on the exposure of interest.  I have also 
reviewed these topics in standard, current 
textbooks of occupational medicine.  

I understand that [the veteran] served on active 
duty in the U.S. Air Force from February 1973 to 
June 1979.  His military occupational specialty 
was that of a telephone switching equipment 
repairman.  Exposures he describes include 
cleaning solutions containing carbon 
tetrachloride, trichloroethylene and materials 
containing lead.  He said he used to hold pieces 
of metal containing lead in his mouth as he 
worked.  



(1)  Identify any and all of the veteran's 
current chronic disabilities, including 
[CFS] and multiple chemical 
sensitivities, if present.  

The medical record contains information on [the 
veteran] having been treated for depression and 
anxiety in a progress note dated 1/12/95.  It is 
my opinion that these diagnoses explain his 
fatigue because they are commonly associated with 
tiredness.  Because [the veteran] has accepted 
limited therapy for these problems, they are 
probably not optimally managed at this time and 
therefore explain his complaints.  I doubt that 
he has a serious medical illness, such as a 
cancer, as an explanation for his fatigue. If 
this were the case, this illness would have 
become apparent by this point in time.  Thyroid 
disease and anemia have been excluded as an 
explanation for his symptoms.  This diagnosis of 
[CFS] should be made only if there is no other 
explanation for the symptoms.  

There is no objective evidence that he has 
sensitivity to multiple chemicals.  His lung 
function test, done to look for bronchospasm in 
response to chemical exposure, is normal.  The 
results of the hair analysis he had done for 
toxins do not contain useful information.  The 
symptoms he reports in reaction to ordinary life 
experiences are not biologically plausible.  The 
symptoms described as being those of allergy in a 
letter dated 9/8/2000 from Paul Dart, M.D. are 
nonspecific.  Allergy has not been demonstrated 
as an explanation for these symptoms. 

(2)  Render an opinion as to whether it 
is at least as likely as not that the 
veteran's [CFS] and/or multiple 
chemical sensitivity, if present or 
any other identifiable underlying 
chronic disability is due to the in-
service exposure to toxins including 
lead poisoning claimed as exposure to 
cleaning solutions carbon 
tetrachloride, trichloroethylene and 
lead and/or fusing alloys.  

It is my opinion that it is at least as likely as 
not that the veteran does not have either [CFS] 
or multiple chemical sensitivity.  The cleaning 
solutions to which he reports having been exposed 
can cause acute effects but chronic effects years 
after exposure are not common.  [CFS] and 
multiple chemical sensitivity are not described 
as being associated with these exposures.  
Exposure to trichloroethylene can cause chronic 
facial numbness but this is not the symptom he 
describes having.  Carbon tetrachloride can cause 
acute liver failure and resulting chronic liver 
disease but there is no evidence of either having 
occurred in the patient.  Furthermore, there is 
no evidence in the record to support a diagnosis 
of chronic lead poisoning.  

Analysis

The Board has thoroughly reviewed all the evidence of record 
and finds that service connection for residuals of lead and 
carbon tetrachloride poisoning or other toxic exposure, to 
include CFS, is not warranted.  In this regard, SMRs are 
wholly devoid of complaints, treatment or diagnoses of CFS or 
residuals of toxic poisoning.  

The veteran's allegation that the some of his SMRs are 
missing is without probative value.  Rather, the SMRS appear 
to be complete and include the records of his evaluation 
after episodes of syncope. 

In the veteran's May 1997 Notice of Disagreement (NOD) he 
alleged that the provisions of 38 U.S.C.A. § 1154(b) are 
applicable with respect to studies or tests that should have 
been conducted during service, e.g., testing of hair samples, 
to determine whether he had toxic poisoning.  

38 U.S.C.A. § 1154(b) provides that: 

In the case of any veteran who engaged in combat 
with the enemy [VA] shall accept as sufficient 
proof of service-connection of any disease or 
injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or 
other evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the 
fact that there is no official record of such 
incurrence or aggravation in such service, and, 
to that end, shall resolve every reasonable doubt 
in favor of the veteran.  Service-connection of 
such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The 
reasons for granting or denying service-
connection in each case shall be recorded in 
full.  

38 U.S.C.A. § 1154(b) (West 2002).  

However, here, the veteran did not serve in combat and, as 
noted, the SMRs are otherwise complete.  So, those provisions 
are not applicable here.  As to the allegation that he should 
have had additional testing during military service to 
confirm the existence of toxic poisoning, while this might 
have relevance from a treatment standpoint, this allegation 
is no more than mere speculation and simply presumes that 
such testing would have been diagnostically definitive.  This 
is a presumption which the Board can not make in this case.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997).  The evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed.  

The Board has considered the veteran's statements that he has 
CFS and MCS due to inservice exposure to toxins; however, the 
veteran has not been shown to possess the requisite medical 
expertise needed to render either a diagnosis or a competent 
opinion regarding medical causation.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The statements by two chiropractors, who are not specialists 
in the matter of diagnosing residuals of toxic poisoning, 
indicate that they are well acquainted with the veteran's 
condition, but the opinions rendered appear to have been 
based on the veteran's description of his in-service symptoms 
and not a review of the veteran's SMRs or other postservice 
clinical records.  In fact, neither chiropractor offered an 
explanation for the significant lapse in time from the 
initial inservice exposure to the onset of symptoms in about 
1990.  While each noted that toxic exposure could be manifest 
by psychiatric or psychological symptoms, neither noted that 
there were diagnoses of a somatoform disorder which could 
account for those symptoms.  Likewise, neither noted the 
veteran's pre-service history of GI symptomatology in 
connection with toxic exposure and neither noted that the 
veteran had no liver damage, which could also be a residual 
of toxic exposure.  

Dr. Dart rendered a positive opinion which clearly relied 
upon the history related by the veteran.  In this regard, the 
record is replete with indications of the veteran's firmly 
held belief that inservice toxic exposure caused some 
underlying physical problem for which he now seeks service 
connection.  This was made clear in the VA examinations in 
1998.  And, although the March 1998 VA psychiatric 
examination yielded a tentatively positive diagnosis, 
premised upon there subsequently being found a medical 
condition for which depression was a symptom, no such medical 
condition is shown by the probative evidence of record.  

The other VA examinations in 1998 weigh against the claim.  
Similarly, the IME opinion is against the claim.  

While the statement of opinion by the IME that it is at least 
as likely as not that the veteran does not have either CFS or 
MCS, by itself, does not indicate that the preponderance of 
the evidence is against the claim, a fair interpretation of 
the entire IME medical opinion leads to that conclusion.  
Specifically, the IME stated that depression and anxiety 
accounted for the veteran's fatigue and that there was no 
objective evidence of MCS.  Further, the IME stated that the 
symptoms he reported in reaction to ordinary life experiences 
were not biologically plausible.  Further, there was no 
evidence of the type of facial numbness which could be caused 
by trichloroethylene and there was no evidence to support a 
diagnosis of chronic lead poisoning.  

So, the fairest interpretation of that opinion is that the 
preponderance of the evidence is against the claim.  The IME 
opinion, unlike the private opinions, was made after a review 
of the entire evidence, i.e., SMRs and postservice clinical 
records and additional research on the subject matter.  
Accordingly, it must be given greater probative value than 
the other medical opinions on file.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for residuals 
of inservice toxic exposure, to include CFS, is not 
warranted.  In reaching the foregoing decision, the Board has 
been cognizant of the "benefit of the doubt rule."  However, 
as the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990). 


ORDER

Entitlement to service connection for residuals of lead, 
carbon tetrachloride poisoning and other toxic exposure, to 
include CFS exposure, is denied.  



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


